Dove, J. Burnham City Hospital, Champaign, Illinois, claimant, presented its statement to the Department of Public Aid for hospitalization services rendered one Mayme M. Hatter for the period from. June 6, 1965 to June 19, 1965. The Department of Public Aid of Ford County had determined that the recipient was eligible to receive aid under its program of Assistance to the Medically Indigent Aged, but the Department denied the claim on the basis that the funds appropriated for such payment had lapsed. On March 7, 1966, a complaint in this matter was filed in the Court of Claims, which requested payment of the sum of $72.03. A Departmental Report was filed in the matter, which stated: “Claimant is justly entitled to the payment of $72.03.” Subsequently a written stipulation was entered into between claimant and respondent, which found that claimant had furnished services to the said Mayme M. Hatter; that said charges were reasonable and equitable; and, that claimant was entitled to be reimbursed in the amount of $72.03. It appears that all qualifications for an award have been met in the instant case. (Memorial Hospital of DuPage County, a Corporation vs. State of Illinois, No. 5196, opinion filed January 29, 1965.) Claimant is hereby awarded the sum of $72.03.